 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RACHEL BERVEN, an individual;                     No. 1:18-cv-01542-DAD-EPG
     JAMES BERVEN, an individual,
12
                        Plaintiffs,
13
            v.
14                                                     ORDER REFERRING MOTIONS TO
     LG CHEM, LTD., a Korean corporation               MAGISTRATE JUDGE
15   doing business in California; and DOES 1–
     100, inclusive,
16
                        Defendant.
17

18          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), defendant’s motion to

19   dismiss for lack of jurisdiction (Doc. No. 7) and plaintiffs’ motion for leave to file a first amended

20   complaint (Doc. No. 17) are hereby referred to United States Magistrate Judge Erica P. Grosjean

21   for issuance of findings and recommendations in accordance with 28 U.S.C. § 636(b)(1)(B) and

22   (C). Accordingly, the hearing on the motions set for February 5, 2019 at 9:30 a.m. in Courtroom

23   5 before the undersigned is hereby vacated and reset for February 8, 2019 at 1:30 p.m. in

24   Courtroom 10 before Magistrate Judge Grosjean.

25   IT IS SO ORDERED.
26
        Dated:     January 23, 2019
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                       1
